DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/21 (hereinafter “03/02/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 03/02/21 Amendment, claims 1, 5-14, 21-32, 34, & 37-39 were amended, and claims 40-45 were newly added.  No claims were cancelled (claims 2-4, 15-20, 33, 35, & 36 were cancelled in one or more prior Amendments).  Accordingly, claims 1, 5-14, 21-32, 34, & 37-45 are now pending in the application.
4.	The 03/02/21 Amendment has overcome the claim objections, and the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 11/10/20.
5.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.  


Claim Objections
6.	Claim 40 is objected to because of the following informalities:  
	In claim 40, lines 2-3, the recitation of “said first electrically jaw body” should instead recite --said first electrically conductive jaw body--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1, 5-14, 21-32, 34, 37, 38, & 40-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
9.	Claim 1 recites the limitation “at least one surgical mechanical arm” in line 2, indicating that more than one surgical arm may be present, but then recites “said surgical mechanical arm” in line 38, indicating that only one surgical mechanical arm is required, before reverting back to recitations of “said at least one surgical mechanical arm” in lines 42-43, 43-44, and 46, again indicating that more than one surgical arm may be provided.  As such, it is not clear how many surgical arms are required by the claim.  Clarification is required.  
It is further noted that dependent claims 26, 40, & 43 each recite “said (or the) surgical mechanical arm,” while dependent claim 45 includes recitations of “said at least one surgical mechanical arm.”  These claims should likewise be consistent with whatever recitation (i.e., “said at least one surgical mechanical arm” or “said surgical mechanical arm”) is ultimately selected for independent claim 1.  
10.	Claims 5-14, 21-32, 34, 37, 38, and 40-45 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
Claim 24 recites the limitation “wherein said tip extends from said first jaw by 1-5 mm” in line 2.  This recitation renders the claim indefinite, as claim 38 (from which claim 24 depends) recites that the tip protrudes from the second jaw, and “beyond the opposite first jaw.”  As such, it is not clear how the tip can extend “from said first jaw” as required by claim 24, when claim 38 clearly requires that the tip protrude from the second jaw.  Clarification is required.  Examiner suggests amending the claim to recite that “said tip extends from said second jaw by 1-5 mm,” or, alternatively, that said tip extends beyond (or past) said first jaw by 1-5 mm.   

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1, 5-8, 26, 30-32, 37, & 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0132893 to D’Amelio et al. (“D’Amelio”) in view of U.S. Patent Application Publication No. 2013/0123783 to Marczyk et al. (“Marczyk”), and further in view of U.S. Patent Application Publication No. 2017/0172594 to Allen, IV ("Allen"), and U.S. Patent No. 5,697,949 to Giurtino et al. (“Giurtino”).
15.	Regarding claim 1, D’Amelio teaches a surgical system comprising:
at least one surgical mechanical arm comprising:
an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1] comprising… a proximal end [proximal end (2) - ¶[0035]; FIG. 1] and distal end [distal end (3) - ¶[0035]; FIG. 1] of said elongate body [(1)]…;
an electrosurgical tool [forceps jaw assembly (12) - ¶[0036]; FIGS. 1-2] coupled to… said elongate body [at distal end (3) - ¶[0036]; FIGS. 1-2], said electrosurgical tool comprising:
a first jaw [first jaw member (13) - ¶[0036]; FIG. 2] comprising a first electrically conductive jaw body [see ¶[0037] (“conductive jaw member 13”); see also ¶’s [0036]-[0038], [0041], & [0042]]; and
a second jaw [second jaw member (14) - ¶[0036]; FIG. 2] comprising a second electrically conductive jaw body [e.g., ¶’s [0036]-[0038], [0041], & [0042]]; [and]
a connector [rivet (15) - ¶[0036]; FIG. 2] connecting said first electrically conductive jaw body and said second electrically conductive jaw body such that said jaws [(13, 14)] are configured to move relative to each other to various extents to change a separation within which tissue can be received, said separation located between said first electrically conductive jaw body [(13)] and said second electrically conductive jaw body [(14)] [e.g., ¶’s [0002], [0037]].
A.	The “Elongate Body” Limitations 
	While, as noted above, D’Amelio teaches an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1], D’Amelio does not teach the following emphasized claim limitations concerning the elongate body:
a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion;
[the] electrosurgical tool coupled to a distal-most segment of said elongate body…; [and]
wherein said distal-most segment of said elongate body defines a tubular portion, rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis; and 
an insulating sheath, wherein said insulating sheath covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool.
However, electrosurgical devices including elongate bodies comprising coupled segments for facilitating/enhancing flexibility were well known in the art, before the effective filing date of the claimed invention, as were end effectors having the ability to rotate about the longitudinal axes of such devices.
	As one example, Marczyk, in a similar field of endeavor, teaches endoscopic forceps utilizing an elongated, generally flexible and articulating shaft [e.g., ¶[0054]].  Particularly, Marczyk teaches an elongate body [shaft (16) - ¶[0056]; FIG. 1] comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body [shaft (16) includes an articulating portion (18) comprising a plurality of joints nestingly arranged in series to provide flexibility - ¶’s [0056], [0070]; FIGS. 1-2], at least one of said plurality of segments being flexible or including a flexible portion [e.g., ¶’s [0054], [0056]];
[an] electrosurgical tool [end effector (12) - ¶[0056]; FIG. 1] coupled to a distal-most segment [joint (18f) – ¶ [0071]; FIGS. 2-3] of said elongate body [FIG. 2]; [and] wherein said distal-most segment [(18f)] of said elongate body defines a tubular portion [FIG. 3], rotation of 
	Marczyk further teaches that an insulating sheath can be provided that covers an insulating sheath, wherein said insulating sheath covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool [e.g., ¶’s [0061] & [0104]; FIG. 15].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify D’Amelio such that [the] elongate body include a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion, [the] electrosurgical tool coupled to a distal-most segment of said elongate body, [and] wherein said distal-most segment of said elongate body defines a tubular portion, rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis, as well as to utilize an insulating sheath, wherein said insulating sheath covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool, all as taught by Marczyk, so as to provide the benefit of increasing device maneuverability and positioning in order to facilitate access to target tissue (for treatment by the end effector) that may otherwise be challenging (or not possible) to access.  
Further, utilizing an insulating sheath that covers at least said distal-most segment of said elongate body of said surgical mechanical arm, excluding said first electrically conductive jaw body and said second electrically conductive jaw body of said electrosurgical tool, serves to protect the plurality of the joints (18a) of articulating portion (18) of shaft (16) [Marczyk, ¶[0061]].  
B.	Motor Unit 
While Marczyk teaches a motor unit [steering unit (22) and its constituent components - ¶’s [0056]-[0058], [0114]; FIGS. 1, 19] operably coupled to a proximal end of the surgical mechanical arm [shaft (16) connects to steering unit (22) - ¶[0056], [0114]; FIGS. 1, 19] and configured to actuate movement of said at least one surgical mechanical arm [e.g., ¶’s
[0058], [0114]-[0117]], the combination of D’Amelio and Marczyk, as set forth above, does not teach:
at least one motor unit comprising circuitry which:
receives control signals for moving said at least one surgical mechanical arm and control signals for electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool; and
actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical power according to said received control signals.
	Allen, in a similar field of endeavor, teaches a surgical instrument (10) comprising a housing (20), and a shaft (12) having a distal end (14) configured to mechanically engage end effector assembly (100) [¶[0036]; FIG. 1].  
Allen further teaches at least one motor unit [note: the Examiner considers the collective grouping of the control module (130), jaw actuation assembly (140), and knife actuation assembly (170) identified in annotated FIG. 2 of Allen (provided below), as a “motor unit” since this grouping of components includes a motor (142) [as a part of jaw actuation assembly (140) – see ¶[0038]; FIGS. 2 & 4], and has been depicted as being collectively grouped together in both FIG. 2 (as seen below) and FIG. 4 (see the larger box drawn around components (130), (170), & (140)).  Further, the claim sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor can broadly be considered a “motor unit.”  To this end, it is noted that housing (20) can alternatively be considered a “motor unit”].     

    PNG
    media_image1.png
    292
    570
    media_image1.png
    Greyscale

ANNOTATED FIG. 2 OF ALLEN
	The motor unit [(130), (140), (170)] of Allen receives control signals for moving said at least one surgical mechanical arm [motor (142) of jaw actuation assembly (140) receives control signals from control module (130) – see ¶[0038]], and actuates movement of said at least one surgical mechanical arm according to said received control signals [jaw actuation assembly (140) is actuated to impart movement of jaw members (110, 120) of end effector assembly (100) between a spaced-apart position (FIG. 3A) and an approximated position (FIG. 3B) to grasp tissue therebetween – see ¶[0038]; note: the arm [shaft (12)] is mechanically engaged with end effector assembly (100), including its jaw members (110, 120), such that actuation of the jaw members constitutes actuation of the arm as broadly as claimed - ¶’s [0036], [0038]]. 
The motor unit [(130), (140), (170)] of Allen additionally receives control signals for electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool [control module (130) receives an input (control signals) from energy activation assembly (90) - ¶[0043]], and enables transfer of said electrical power according to said received control signals [see ¶[0043] (“control module 130… in turn, initiates the supply of energy from the generator or other energy source (not shown) to jaw members 110, 120 of end effector assembly 100, via wires 194a, 194b, 196a, 196b, to treat tissue grasped therebetween”)]. 
  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	C.	Electrifying said at least one Surgical Mechanical Arm
	As noted above, and as broadly as claimed, Examiner contends that running wires through the shaft (12) of Allen to the jaw members [(110), (120)] of end effector assembly (100) to supply energy thereto comprises “electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool.” 
	However, solely in the interest of compact prosecution, and assuming arguendo that “electrifying” said at least one surgical mechanical arm requires using the body of shaft (12) itself as a conduction pathway (which Examiner does not concede), it is noted that use of a tubular body itself as a conduction pathway to a conductive end effector was well known in the art, before the effective filing date of the claimed invention.
	For example, Giurtino, in a similar field of endeavor, teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  Stated another way, the walls of tubular conductive tube (12) supply current to end effector (60).  Additionally, a conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, and Allen such that electrifying said at least one surgical mechanical arm for supplying electrical power to said electrosurgical tool comprises using the sequentially coupled segments of the elongate body of D’Amelio/Marczyk/and Allen as at least one conductive pathway, since use of an elongate body itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the elongate body, thereby enabling the elongate body to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
16.       Regarding claim 5, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said first jaw [(13)] comprises a first electrically conductive surface [cutting electrode (16)] electrically isolated from said first electrically conductive jaw body [see ¶[0036] (“The jaw member 13 is provided with a relatively-long, but narrow cutting electrode 16 isolated there from by a ceramic insulator 17”), and ¶[0037] (“cutting electrode 16 is in the form of an elongate rail, extending along the length of the jaw member 13. The rail 16 is mounted on top of the ceramic insulator 17 such that it is insulated from the conductive jaw member 13”); and FIG. 2]; and wherein said jaws [(13, 14)] move relative to 
17.       Regarding claim 6, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said first jaw is configured to be moved such that said first electrically conductive surface contacts said second electrically conductive jaw body [¶’s [0037], [0038], [0041]].
18.       Regarding claim 7, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Marczyk further teaches an elongated element [drive rod (46) - ¶[0063]] mechanically coupled to and configured to actuate one or both of said jaws to change said separation between said first electrically conductive jaw body and said second electrically conductive jaw body [¶’s [0063], [0072]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino to include an elongated element mechanically coupled to and configured to actuate one or both of said jaws to change said separation between said first electrically conductive jaw body and said second electrically conductive jaw body since such modification amounts merely to the substitution of one known element [drive mechanism for actuating jaws] for another yielding predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
19.       Regarding claim 8, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that said elongated element actuates said jaws by moving one or both of said first jaw and said second jaw towards each other since such modification amounts merely to the substitution of one known element [drive mechanism for actuating jaws] for another yielding predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
20.       Regarding claim 26, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (below) in the Office Action.  
D’Amelio further teaches
D’Amelio (as modified to include the wire of Giurtino) further teaches wherein said insulated elongated wire is coupled to a first electrical supply contact [D’Amelio, ¶’s [0036], [0038].
D’Amelio/Marczyk (as modified to include the conductive elongate body of Giurtino as a supply path) further teaches wherein said elongate body of the surgical mechanical arm is coupled to a second electrical supply contact [D’Amelio, ¶’s [0036], [0038]].
21.       Regarding claim 30, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said first electrically conductive surface [cutting electrode (16)] is mounted to said first jaw [¶[0037]]. 
22.       Regarding claim 31, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  

23.       Regarding claim 32, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (below) in the Office Action.  
D’Amelio further teaches
D’Amelio (as modified to include the wire of Giurtino) further teaches wherein said insulated elongated wire is planar [as broadly as claimed, the insulated elongated wire extends in at least one plane - ¶’s [0036], [0038]; & FIGS. 3-5].  
24.       Regarding claim 37, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Marczyk further teaches wherein at least a portion of each of at least some of said plurality of sequentially coupled segments is nested within an adjacent, more proximal segment [Marczyk, ¶[0070] (“the electrosurgical device includes a plurality of joints 18a which are nestingly arranged in series to form flexible articulating portion 18”); see also FIGS. 2-3].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that at least a portion of each of at least some of said plurality of segments is nested within an adjacent, more proximal segment, as taught by Marczyk, as the plurality of segments or joints (18a) in the elongated shaft (16) of Marczyk provide the benefit of increasing device maneuverability and positioning in order to facilitate access to target tissue (for treatment by the end effector) that may otherwise be challenging (or not possible) to access.
25.	Regarding claim 40, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	D’Amelio further teaches wherein said surgical mechanical arm comprises an insulated elongated [rod] [electrically conductive rod (18) - ¶[0036]] electrically coupled to said 
	D’Amelio does not, however, teach the following emphasized claim limitations concerning a wire providing a first conduction pathway:   
an insulated elongated wire electrically coupled to said first electrically [conductive] jaw body and supplying a first polarity, said elongated wire extending through a lumen of said elongate body of said arm.  
However, the use of a wire as a conduction pathway to supply a first polarity to a jaw was well known in the art, before the effective filing date of the claimed invention.
As one example, Giurtino further teaches a conductive wire (18), provided with an insulating sheath (28), that extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that said surgical mechanical arm comprises an insulated elongated wire electrically coupled to said first electrically [conductive] jaw body and supplying a first polarity, said insulated elongated wire extending through a lumen of said elongate body of said surgical mechanical arm, as taught by Giurtino, since such a modification amounts merely to the substitution of one known conduction pathway [wire] for another [conductive rod], yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
26.	Regarding claim 41, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (above) in the Office Action
e.g., ¶’s [0036], [0037], [0042]]. 
	Allen further teaches a power source [generator] configured proximally to said motor unit [¶[0036]; FIG. 1]. 
	Additionally, as noted in the rejection of claim 1 above (from which claim 41 ultimately depends), Giurtino teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a hollow conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  A conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
In summary, specifically concerning the foregoing claim limitations (and with reference to the citations of Giurtino provided above), Giurtino teaches an insulated elongated wire [wire (18) with insulating sheath (28)] electrically coupled to an electrically conductive jaw body [body of end effector (62)] and supplying a first polarity, said elongated wire [(18)] extending through a lumen of said elongate body [wire (18) extends through the lumen of conductive tube (12)] of said arm; [and] wherein said tubular portion conducts electrical current supplying a second polarity to said second electrically conductive jaw body via walls of the tubular portion itself and electrically connected to said elongate body of the surgical mechanical arm [the body of tube (12) is conductive]; said elongated wire and said tubular portion thereby providing two different paths conducting electrical current to said electrosurgical tool [Abstract; col. 2, ll. 26-49; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino to utilize the conduction pathway configuration of Giurtino, including wherein said tubular portion conducts electrical current supplying a second polarity to said second electrically conductive jaw body via walls of the tubular portion itself, said electrical current conducted from a power source configured proximally to said motor unit and electrically connected to said elongate body of the surgical mechanical arm via said motor unit; said elongated wire and said tubular portion thereby providing two different paths conducting electrical current to said electrosurgical tool from said power source, since use of the elongate body itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the elongate body, thereby enabling the elongate body to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
27.	Regarding claim 42, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Allen further teaches wherein said motor unit circuitry [(130), (140), (170)] comprises a memory [storage (138) - ¶[0067]; FIG. 4] which stores a selected electrosurgical operational mode for said electrosurgical tool [¶[0067]].

28.	Regarding claim 43, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Allen further teaches wherein said surgical mechanical arm comprises one or more gears [threaded member (147) - ¶[0038]; FIG. 4] which are actuated by one or more gears [gear member (146) of gear mechanism (144) of jaw actuation assembly (140) - ¶[0038]; FIG. 4] of said motor unit [(130), (140), (170)].

29.       Claims 9-14 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Allen, and Giurtino, as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. 2012/0215220 to Manzo et al. ("Manzo").
30.       Regarding claims 9-11, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino does not, however, expressly teach wherein rotation of said elongated element about an elongated element long axis moves said first jaw such that said first electrically conductive jaw body moves towards said second electrically conductive jaw body (claim 9), wherein rotation of said elongated element moves said second electrically conductive jaw body such that said second electrically conductive jaw body moves towards said first electrically conductive jaw body (claim 10), nor wherein rotation claim 11).
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, wherein rotation of an elongated element [torque drive component (18)] about an elongated element long axis [the longitudinal axis of wrist section (4) – see FIG. 4] moves a first jaw [e.g., upper jaw (7a)] such that said first jaw body moves towards said second jaw body [¶’s [0069], [0071], [0072]], wherein rotation of said elongated element [torque drive component (18)] moves said second jaw [e.g., lower jaw (7b)] such that said second jaw body moves towards said first jaw body [upper jaw (7a)] [¶’s [0069], [0071], [0072]], and wherein rotation of said second elongated element [torque drive component (18)] moves said first jaw [upper jaw (7a)] when one or more portions of said elongated element is bent [¶[0072]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that rotation of said elongated element about an elongated element long axis moves said first jaw such that said first electrically conductive jaw body moves towards said second electrically conductive jaw body, wherein rotation of said elongated element moves said second electrically conductive jaw body such that said second electrically conductive jaw body moves towards said first electrically conductive jaw body, and wherein rotation of said elongated element moves said first jaw when one or more portions of said elongated element is bent, all as taught by Manzo, since such modification amounts merely to the substitution of one known element [drive mechanism for actuating jaws] for another yielding predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
31.       Regarding claim 12, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  

Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, including a screw [lead screw (15) - ¶’s [0068], [0069], & [0072] and FIGS. 4-5] coupled to said elongated element [torque drive component (18)] and said jaws [upper jaw (7a), lower jaw (7b)]; wherein rotation of said elongated element [torque drive component (18)] rotates said screw [lead screw (15)] to move said jaws [upper jaw (7a), lower jaw (7b)] relative to each other [¶’s [0068], [0069], & [0072] and FIGS. 4-5].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that a screw is coupled to said elongated element and said jaws; wherein rotation of said elongated element rotates said screw to move said jaws relative to each other, as taught by Manzo, since such modification amounts merely to the substitution of one known element [drive mechanism for actuating jaws] for another to yield predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
32.       Regarding claim 13, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Manzo teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
D’Amelio further teaches wherein said jaws are coupled by a pivot joint [¶[0036]], said connector comprises a pivot pin [(15) - [¶[0036]], and said jaws move towards each other by rotation about said pivot pin [¶[0036]].
33.       Regarding claim 14, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino does not, however, explicitly teach wherein said elongated element is a torque cable.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that said elongated element is a torque cable, as taught by Manzo, since such modification amounts merely to the substitution of one known element [shaft] for another [cable] yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
34.       Regarding claim 27, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino does not, however, teach 
wherein changing tension applied to said elongated element mechanically actuates one or both of said jaws.
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, wherein changing tension applied to an elongated element [torque drive component (18)] mechanically actuates one or both of said jaws [upper jaw (7a), lower jaw (7b)] [¶’s [0055], [0060], [0069], [0072], & [0097]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that changing tension applied to said elongated element mechanically actuates one or both of said jaws, as taught by Manzo, since such modification amounts merely to the substitution of one known drive element for another yielding predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
claim 28, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Manzo teaches all of the limitations of claim 27 for the reasons set forth in detail (above) in the Office Action.  
            Manzo further teaches a fusing and cutting surgical instrument, wherein said elongated element [torque drive component (18)] is configured to transfer tension applied to a proximal end of said elongated element [torque drive component (18)]  to a distal end of said elongated element [torque drive component (18)], which distal end actuates said first and second jaws [upper jaw (7a), lower jaw (7b)] [¶’s [0055], [0060], [0069], [0072], & [0097]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, and Manzo such that said elongated element is configured to transfer tension applied to a proximal end of said elongated element to a distal end of said elongated element, which distal end actuates said first and second jaws, as taught by Manzo, since such modification amounts merely to the substitution of one known drive element for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
36.       Regarding claim 29, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino does not, however, teach wherein said elongated element is configured to transfer torque applied to a proximal end of said elongated element to a distal end of said elongated element, which distal end actuates said first and second jaws.
Manzo, in a similar field of endeavor, teaches a fusing and cutting surgical instrument, wherein an elongated element [torque drive component (18)] is configured to transfer torque applied to a proximal end of said elongated element [torque drive component (18)]  to a distal 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that said elongated element is configured to transfer torque applied to a proximal end of said elongated element to a distal end of said elongated element, which distal end actuates said first and second jaws, as taught by Manzo, since such modification amounts merely to the substitution of one known drive element for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

37.       Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Allen, and Giurtino, as applied to claim 40 above, and further in view of U.S. Patent Application Publication No. 2016/0022356 to Schostek et al. ("Schostek").
38.       Regarding claim 21, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 40 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino does not, however, teach wherein said insulated elongated wire comprises a litz wire.
Schostek, in a similar field of endeavor, teaches a surgical cutter having electrically conductive electrodes [(10)] arranged on mutually-facing longitudinal sides of two instrument branches [(2)], which electrodes [(10)] are connected to a DC current generator [(8)] via two conductor bundles [(6a, 6b)] consisting in each case of a plurality of individual litz wires.  See Schostek, ¶’s [0050], [0068], and [0069].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that said insulated elongated wire comprises a litz wire, as taught by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

39.       Claim 38 and its dependent claims 22, 23, 24, & 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Allen, and Giurtino, as applied to claim 1 above, and further in view of U.S. Patent No. 7,422,194 to Dumbauld et al. (“Dumbauld”).
40.       Regarding claim 38, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino does not, however, teach wherein said electrosurgical tool comprises a thin, blunt electrically conductive tip protruding from said second jaw, said tip electrically connected to said second electrically conductive jaw body, said tip extending distally relative to a long axis of said second electrically conductive jaw body and protruding beyond the opposite first jaw; said tip comprising a tissue contacting surface, at least a portion of said surface not coated by an insulating coating.
Dumbauld, in a similar field of endeavor, teaches electrosurgical forceps including a selectively energizable monopolar extension for enhanced electrosurgical effect [Dumbauld, col. 1, ll. 18-23].  With reference to FIG. 6A, Dumbauld teaches an exemplary embodiment including a thin, blunt electrically conductive tip protruding from the lower jaw [as broadly as claimed, distal end of lower jaw member (120’) protrudes from lower jaw (120’) and extends beyond the distal end of upper jaw member (110’); FIG. 6A], said tip electrically connected to said electrically conductive jaw body [the (protruding) distal end of lower jaw member (120’) is part of lower jaw member (120’) which is energized - see col. 14, ll. 30-41], said tip extending distally relative to a long axis of said second electrically conductive jaw body [FIG. 6A] and protruding beyond the opposite jaw [distal end of lower jaw member (120’) protrudes beyond the distal end The distal end of jaw member 120’ acts as the monopolar element for treating the tissue and may be shaped accordingly to enhance electrosurgical effect”); FIG. 6A].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino to include a thin, blunt electrically conductive tip protruding from said second jaw, said tip electrically connected to said second electrically conductive jaw body, said tip extending distally relative to a long axis of said second electrically conductive jaw body and protruding beyond the opposite first jaw; said tip comprising a tissue contacting surface, at least a portion of said surface not coated by an insulating coating, as taught by Dumbauld, to provide the advantages (of monopolar operation) of having the ability to move through avascular tissue and dissect through narrow tissue planes [Dumbauld, col. 2, ll. 26-32; col. 13, ll. 20-23; & col. 14, ll.30-41; FIG. 6A].  
Finally, concerning the particular placement of the conductive tip (i.e., protruding from a first or second (or a top or bottom) jaw, Examiner notes that such placement would have been an obvious matter of design choice, since it has been held that a mere rearrangement of parts involves only routine skill in the art, particularly when such rearrangement would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In the instant case, adding the thin, blunt electrically conductive tip so that it is protruding from said second jaw of the device of D’Amelio, Marczyk, Allen, and Giurtino (as opposed to the first jaw) would not have changed the function of Dumbauld of being able to move through avascular tissue and dissect through narrow tissue planes.  
Still further, modifying the combination of D’Amelio, Marczyk, Allen, and Giurtino to include a thin, blunt electrically conductive tip protruding from said second jaw would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
41.       Regarding claim 22, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
Dumbauld further teaches wherein said tip is monopolar [col. 14, ll. 38-41; FIG. 6A].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld such that said tip is monopolar because, as noted in the rejection of claim 38 (above), the monopolar tip of Dumbauld provides the advantages (of monopolar operation) of having the ability to move through avascular tissue and dissect through narrow tissue planes [Dumbauld, col. 2, ll. 26-32; col. 13, ll. 20-23; & col. 14, ll.30-41; FIG. 6A].    
42.       Regarding claim 23, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
Dumbauld further teaches wherein said tip has a spatula shape [as broadly as claimed, the distal tip portion of lower jaw (120’) of Dumbauld is rounded – FIG. 6A].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld such that said tip has a spatula shape because, as noted in the rejection of claim 38 (above), the tip of Dumbauld (which has a spatula shape) provides the advantages (of monopolar operation) of having the ability to move through 
43.       Regarding claim 24, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
The combination of references, however, appears silent with regard to the limitation of wherein said tip extends from said first jaw by l-5mm.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld to utilize a monopolar tip extending from said first jaw by l-5mm, since Applicant has not disclosed that the claimed (extension) length solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally as well with the tip of Dumbauld (e.g., shown in FIG. 6A).  
44.       Regarding claim 34, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
Dumbauld further teaches wherein said tip comprises a rounded curvature [see rounded curvature of distal tip portion of lower jaw (120’) of Dumbauld – FIG. 6A]. 
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld such that said tip comprises a rounded curvature because, as noted in the rejection of claim 38 (above), the tip of Dumbauld (which comprises a rounded curvature) provides the advantages (of monopolar operation) of having the ability to move through avascular tissue and dissect through narrow tissue planes [Dumbauld, col. 2, ll. 26-32; & col. 13, ll. 20-23; FIGS. 8A-8B].  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld, as applied to claim 38 above, and further in view of  U.S. Patent Application Publication No. 2011/0238065 to Hunt et al. ("Hunt").
46.       Regarding claim 25, the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld teaches all of the limitations of claim 38 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld, however, is silent with regard to the thickness of the tip [the distal portion of the lower jaw], particularly the limitation of wherein said tip is 0.1mm - 1mm thick.
Hunt, in a similar field of endeavor, teaches a surgical cutting and sealing instrument comprising an end effector with first and second jaws [¶[0007]; FIG. 1].  Hunt further teaches that the first jaw can have a thickness less than or equal to about 1.3mm [¶[0007]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, and Dumbauld such that the thickness of the tip [the distal portion of the lower jaw] have a thickness less than or equal to about 1.3mm, as taught by Hunt, since such modification amounts merely to the substitution of one known element for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further, changes in size are generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As modified, the combination of D’Amelio, Marczyk, Allen, Giurtino, Dumbauld, and Hunt (as set forth above) has a tip thickness of less than or equal to about 1.3mm.  In view of Hunt’s explicit contemplation of thicknesses less than 1.3mm, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, Giurtino, Dumbauld, and Hunt such that e.g., 1mm thick (which is in the claimed range of 0.1mm - 1mm thick) as the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Courts have further held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it appears that the invention would perform equally as well with the tip thickness of the device of D’Amelio, Marczyk, Allen, Giurtino, Dumbauld, and Hunt, particularly in view of Applicant’s disclosure that various ranges of thicknesses may be utilized [see, e.g., Applicant’s as-filed Specification, at pg. 57, ll. 24-25].   

47.       Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of D’Amelio, Marczyk, Allen, and Giurtino, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0119452 to Ellman et al. (hereinafter "Ellman").
48.	Regarding claim 44, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	D’Amelio teaches multiple electrosurgical modes [e.g., ¶’s [0037], [0038], [0041]-[0043]].  Marczyk further teaches a bipolar mode [¶[0099]], as does Giurtino [Abstract]. 
	Allen further teaches multiple modes [see ¶[0053] (“Where surgical instrument 10 includes different energy modalities, e.g., bipolar RF, monopolar RF, ultrasonic, laser, microwave, etc., and/or different energy-based functions, e.g., tissue sealing, electrical cutting, etc...”)].  While Allen teaches that a user may input/upload data to motor unit [(130), (140), (170)] [see ¶[0067]], Allen does not explicitly teach a user interface for doing so. 
	As such, the combination of D’Amelio, Marczyk, Allen, and Giurtino does not teach:
user interface, the user interface configured to: 
receive as input an electrosurgical operational mode selected for said electrosurgical tool, and display an indication of said selected electrosurgical operational mode to a user.
Ellman, in a similar field of endeavor, teaches a controller or main microprocessor (12) [¶’s [0035]-[0038]; FIG. 1] that receives, as input, a user selection (16) for a number of operating parameters which are used to operate a surgical instrument, and which may include, but are not limited to, a surgical mode of operation [i.e., a “desired electrosurgical operational mode”], a power setting, and a power mode [see ¶[0086] (“In one example, the operating parameters are communicated to the electrosurgical instrument by an input to user selection 16 such as activating a finger switch on a handpiece, activating a foot switch, or by touching a touchscreen feature or a button on an input screen”); see also ¶[0038]].  Ellman further displays an indication of said selected electrosurgical operational mode to a user [e.g., ¶[0089]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino such that said at least one motor unit is operably connected to a user interface, the user interface configured to: receive as input an electrosurgical operational mode selected for said electrosurgical tool, and display an indication of said selected electrosurgical operational mode to a user, as taught by Ellman, so as to facilitate the input/selection of desired modes as well as provide real-time status of operational conditions and alarms so that current information is provided to the surgeon or user of the electrosurgical instrument, thereby facilitating the overall procedure and enhancing safety [Ellman, ¶[0089]]. 
49.	Regarding claim 45, the combination of D’Amelio, Marczyk, Allen, and Giurtino teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of D’Amelio, Marczyk, Allen, and Giurtino, however, does not teach:

wherein control signals for moving said at least one surgical mechanical arm and for controlling the transferring of electrical power to said electrosurgical tool via said at least one surgical mechanical arm are generated at said control console in response to manipulation of said user input by a user.
Ellman, in a similar field of endeavor, relates to an RF generator for performing surgical procedures utilizing an electrosurgical instrument [¶[0002]], and teaches that it was known to use a separate console to control a device [see ¶[0005] (“A console-type receptacle or console unit may be used to house a circuitry for RF power generation and to provide input and output connections from such circuitry to a variety of external devices… A console unit may include interactive display and input panels for user-operation of the electrosurgical instrument. Input panels provide switches, buttons, touch screens, IR controls and the like to allow a user to select and input the operating conditions in order to activate the electrosurgical tool a specific surgical operation or procedure”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio, Marczyk, Allen, and Giurtino to include a control console separated from said at least one surgical mechanical arm, the control console including a user input; wherein control signals for moving said at least one surgical mechanical arm and for controlling the transferring of electrical power to said electrosurgical tool via said at least one surgical mechanical arm are generated at said control console in response to manipulation of said user input by a user, as taught by Ellman, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

50.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amelio in view of Marczyk, and further in view of Giurtino and Allen.  
51.	Regarding claim 39, D’Amelio teaches a surgical system comprising:
at least one surgical mechanical arm comprising:
an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1] comprising… a proximal end [proximal end (2) - ¶[0035]; FIG. 1] and distal end [distal end (3) - ¶[0035]; FIG. 1] of said elongate body [(1)]…;
an electrosurgical tool [forceps jaw assembly (12) - ¶[0036]; FIGS. 1-2] coupled to… said elongate body [at distal end (3) - ¶[0036]; FIGS. 1-2], said electrosurgical tool comprising first and second jaws [first jaw member (13) and second jaw member (14) - ¶[0036]; FIG. 2] configured to move relative to each other [¶[0036]; FIG. 2];
an insulated first elongated element [electrically conductive rod (18) - ¶[0036]] electrically coupled to said first jaw [jaw (13)]; [and]
[conducting] electrical current to said second jaw [jaw (14)] via… [electrically conductive rod (19) - ¶[0036]].
A.        The “Elongate Body” Limitations 
            While, as noted above, D’Amelio teaches an elongate body [elongated tubular shaft (1) - ¶[0035]; FIG. 1], D’Amelio does not teach the following emphasized claim limitations concerning the elongate body:
[the] elongate body comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion;
[the] electrosurgical tool coupled to a distal-most segment of said elongate body…; [and]
wherein said distal-most segment of said elongate body defines a tubular portion, rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis.
However, electrosurgical devices including elongate bodies comprising coupled segments for facilitating/enhancing flexibility were well known in the art, before the effective filing date of the claimed invention, as were end effectors having the ability to rotate about the longitudinal axes of such devices.
            As one example, Marczyk, in a similar field of endeavor, teaches endoscopic forceps utilizing an elongated, generally flexible and articulating shaft [e.g., ¶[0054]].  Particularly, Marczyk teaches an elongate body [shaft (16) - ¶[0056]; FIG. 1] comprising a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body [shaft (16) includes an articulating portion (18) comprising a plurality of joints nestingly arranged in series to provide flexibility - ¶’s [0056], [0070]; FIGS. 1-2], at least one of said plurality of segments being flexible or including a flexible portion [e.g., ¶’s [0054], [0056]];
[an] electrosurgical tool [end effector (12) - ¶[0056]; FIG. 1] coupled to a distal-most segment [joint (18f) – ¶ [0071]; FIGS. 2-3] of said elongate body [FIG. 2]; [and] wherein said distal-most segment [(18f)] of said elongate body defines a tubular portion [FIG. 3], rotation of said tubular portion about a tubular portion long axis causing rotation of said electrosurgical tool about said tubular portion long axis [segment (18f) is part of articulating portion (18) of shaft (16) which rotates with the end effector (12) - ¶’s [0114], [0115]; FIG. 19].
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify D’Amelio such that [the] elongate body include a plurality of sequentially coupled segments extending between a proximal end and distal end of said elongate body, at least one of said plurality of segments being flexible or including a flexible portion; [the] electrosurgical tool coupled to a distal-most segment of said elongate body…; [and] wherein said distal-most segment of said elongate body defines a tubular portion, rotation 
B.        Different Conduction Pathways Supplying the Two Polarities
As noted above, D’Amelio teaches providing two different paths conducting electrical current to said electrosurgical tool [e.g., ¶’s [0036], [0037], [0042]].  Particularly, insulated electrically conductive rod (18) is electrically coupled to the first electrically conductive jaw body of jaw (13) for supplying a first polarity, while insulated electrically conductive rod (19) is electrically coupled to the second electrically conductive jaw body of jaw (14) for supplying a second polarity [e.g., ¶’s [0036], [0037], [0042]].  
Examiner further notes that Marczyk also teaches two different paths conducting electrical current to said electrosurgical tool.  For example, electrical current is conducted through a first electrical conduction pathway [an electrical lead – see ¶’s [0065],[0068]] from an electrosurgical power generator through a volume defined by the surgical mechanical arm, to said tool [¶[0068] (“An electrical lead (not shown) carries a first electrical potential to jaw member 40…”); see also ¶’s [0056], [0059], [0060]].  Further, electrical current is conducted through a second electrical conduction pathway [drive rod (46) - ¶’s [0063], [0068]], from the electrosurgical power generator [see ¶[0068] (“a second electrical potential is transferred through drive rod 46 (or, alternatively, the above mentioned sleeve) to jaw member 42”); see also ¶’s [0059], [0060]].
            The combination of D’Amelio and Marczyk as set forth above, however, does not teach the following emphasized claim limitations concerning the walls of the tubular portion of the distal-most segment of the sequentially coupled segments of the elongate body (and the elongate body itself) providing the second conduction pathway:   
wherein said tubular portion conducts electrical current to said second jaw via walls of the tubular portion itself.
Giurtino, in a similar field of endeavor, teaches bipolar surgical forceps [col. 1, ll. 7-11], wherein walls of the elongate body itself provide a first conduction pathway to a first conductive end effector, and a wire provides a second conduction pathway to a second conductive end effector.  Particularly, with regard to FIG. 4, bipolar forceps (10) includes a hollow conductive tube (12).  A distal end (16) of conductive tube (12) makes an electrical connection with a first conductive end effector (60) for supplying energy thereto [col. 3, ll. 29-34; col. 4, ll. 47-51].  A conductive wire (18), provided with an insulating sheath (28), extends through conductive tube (12) to provide an electrical connection with a second conductive end effector (62) for supplying energy thereto [col. 3, ll. 29-40; col. 4, ll. 15-23; col. 4, ll. 47-51].  
In summary, specifically concerning the foregoing claim limitations (and with reference to the citations of Giurtino provided above), Giurtino teaches wherein said tubular portion conducts electrical current to said second jaw body via walls of the tubular portion itself [walls of tubular conductive tube (12) supply current to end effector (60)] [Abstract; col. 2, ll. 26-49; col. 4, ll. 47-51].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of D’Amelio and Marczyk to utilize the conduction pathway configuration of Giurtino, including wherein said tubular portion [defined by the distal-most segment of the plurality of joints of D’Amelio/Marczyk] conducts electrical current to said second jaw via walls of the tubular portion itself, since use of the elongate body itself as an electrical current pathway, for example, helps to reduce the number of components extending through the lumen of the elongate body, thereby enabling the elongate body to have a smaller diameter.  Further, such a modification amounts merely to the substitution of one known conduction pathway configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
C.	Motor Unit 
While Marczyk teaches a motor unit [steering unit (22) and its constituent components - ¶’s [0056]-[0058], [0114]; FIGS. 1, 19] operably coupled to a proximal end of the surgical mechanical arm [shaft (16) connects to steering unit (22) - ¶[0056], [0114]; FIGS. 1, 19] and configured to actuate movement of said at least one surgical mechanical arm [e.g., ¶’s
[0058], [0114]-[0117]], the combination of D’Amelio, Marczyk, and Giurtino, as set forth above, does not teach:
at least one motor unit comprising circuitry which:
receives control signals for: moving of said at least one surgical mechanical arm and for electrifying said at least one surgical mechanical arm for supplying said electrical current to said electrosurgical tool; and
actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical current according to said received control signals.
Allen, in a similar field of endeavor, teaches a surgical instrument (10) comprising a housing (20), and a shaft (12) having a distal end (14) configured to mechanically engage end effector assembly (100) [¶[0036]; FIG. 1].  
Allen further teaches at least one motor unit [note: the Examiner considers the collective grouping of the control module (130), jaw actuation assembly (140), and knife actuation assembly (170) identified in annotated FIG. 2 of Allen (provided below), as a “motor unit” since this grouping of components includes a motor (142) [as a part of jaw actuation assembly (140) – see ¶[0038]; FIGS. 2 & 4], and has been depicted as being collectively grouped together in both FIG. 2 (as seen below) and FIG. 4 (see the larger box drawn around components (130), (170), & (140)).  Further, the claim sets forth no limitations delineating the “structure” of the claimed motor unit; as such, any enclosure that includes a motor can broadly be considered a “motor unit.”  To this end, it is noted that housing (20) can alternatively be considered a “motor unit”].     

    PNG
    media_image1.png
    292
    570
    media_image1.png
    Greyscale

ANNOTATED FIG. 2 OF ALLEN
The motor unit [(130), (140), (170)] of Allen receives control signals for moving said at least one surgical mechanical arm [motor (142) of jaw actuation assembly (140) receives control signals from control module (130) – see ¶[0038]], and actuates movement of said at least one surgical mechanical arm according to said received control signals [jaw actuation assembly (140) is actuated to impart movement of jaw members (110, 120) of end effector assembly (100) between a spaced-apart position (FIG. 3A) and an approximated position (FIG. 3B) to grasp tissue therebetween – see ¶[0038]; note: the arm [shaft (12)] is mechanically engaged with end effector assembly (100), including its jaw members (110, 120), such that actuation of the jaw members constitutes actuation of the arm as broadly as claimed - ¶’s [0036], [0038]]. 
The motor unit [(130), (140), (170)] of Allen additionally receives control signals for supplying electrical power to said electrosurgical tool [control module (130) receives an input (control signals) from energy activation assembly (90) - ¶[0043]], and enables transfer of said electrical power according to said received control signals [see ¶[0043] (“control module 130… in turn, initiates the supply of energy from the generator or other energy source (not shown) to jaw members 110, 120 of end effector assembly 100, via wires 194a, 194b, 196a, 196b, to treat tissue grasped therebetween”)]. 
D’Amelio, Marczyk, and Giurtino to implement at least one motor unit comprising circuitry which: receives control signals for: moving of said at least one surgical mechanical arm and for supplying said electrical current to said electrosurgical tool; and actuates movement of said at least one surgical mechanical arm and enables transfer of said electrical current according to said received control signals, as taught by Allen, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions [i.e., actuating the arm, and conveying energy], with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, as modified, because the combination of D’Amelio, Marczyk, and Giurtino  already conducts electrical current to said second jaw via walls of the tubular portion itself (as set forth in detail above), the control signals received in the motor unit of D’Amelio, Marczyk, Giurtino, and Allen would be for electrifying said at least one surgical mechanical arm by electrifying the elongate body itself (such that it serves as the electrical current pathway). 

Response to Arguments
52.	The prior rejections under § 103 have been overcome by the instant Amendment.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection based on the combination of D’Amelio, Marczyk, Allen, and Giurtino are presented herein as set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794